Title: From George Washington to the Board of War, 27 May 1779
From: Washington, George
To: Board of War



Gentlemen
Head Qrs Middle Brook May the 27: 1779

I have had the Honor to receive Your several favors of the 23d 24th 25th & 25th Instant.
I have spoken to the Quarter Master General upon the subject of Waggons and he has written, I believe, both to Mr Pettit & Mr Mitchell to use every possible exertion to obtain a supply.
I am exceedingly pained—that we are so deficient in point of Arms. As to the demands you mention to have been made by General Sullivan, I should think if the Troops composing his command, marched properly equipped in the first instance and which I presume was the case, that the Two hundred Muskets ordered from Carlisle, would be sufficient for any contingencies we may reasonably suppose can happen. I have however, to mention an application from him for Fusees for the Officers employed in the expedition. These appear to me to be necessary and if you can furnish them, or Carbines, the next best substitute, I would wish it to be done. I desired him to write to you upon the occasion and to transmit a return of the number wanted—and also that the Officers should give receipts for em when they are delivered. There are no Fusees or Carbines here. I have written to Genl Knox to send the Old Cartridge Boxes to Philadelphia as you request (reserving however a few for occasional demands), and also such Arms as are in very bad order and which can not be conveniently repaired in the Army.
Before the receipt of your favor containing an Extract from Governor Johnstons Letter, I had requested Genl Gist to proceed to Maryland in consequence of a Letter from her Delegates.
Captain Topham I should suppose might issue the shoes and overalls as you mention—and I am satisfied your Orders upon the occasion will be perfectly right.

I approve the Estimate of Cloathing which the Board have been pleased to transmit me—and have only to wish that the plan may be attended with a happy and speedy execution. I doubt not Hats &c. will be included or some arrangement for em provided. The Estimate for the Officers cloathing cannot be too soon completed—or measures pursued to give it effect. Their condition—or at least the condition of a great part of them is really distressing, and if effectual means are not adopted to relieve them, necessity must oblige them to quit the service. I hope besides the plan under consideration, as it’s operation must be remote, that some expedient will be devised for intermediate relief. Without this is also done, I fear many will be compelled to return to their Homes. I have the Honor to be with great respect Gent. Yr Most Obedt st
Go: Washington
P.S. I transmit you the inclosed arrangement of the 2d Connecticut Regt for Commissions.
